Citation Nr: 1826476	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left shoulder impingement syndrome.

2.  Entitlement to service connection for a left upper extremity disorder, to include as secondary to service-connected left shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is currently with the RO in Denver, Colorado.

With regard to the characterization of the claim for an acquired psychiatric disorder, the Board notes that the agency of original jurisdiction (AOJ) characterized the claim as entitlement to service connection for depression and anxiety.  However, in light of the medical evidence of record, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder so as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran has perfected appeals as to a number of other issues.  Pertinently, however, the RO has only certified the issues listed above to the Board, signifying that it is not fully completed with development and adjudication of the other issues.  As adjudicative action by the Board at this time may be premature, the Board will only assume jurisdiction at this time over the certified issues listed above.  

The issue of entitlement to service connection for a left upper extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The medical evidence of record is in relative equipoise as to whether the Veteran has a currently-diagnosed acquired psychiatric disorder, namely mood disorder, and whether such is secondary to his service-connected left shoulder impingement syndrome.
CONCLUSION OF LAW

The criteria for service connection for mood disorder as secondary to service-connected left shoulder impingement syndrome are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Additionally, service connection may be established for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected left shoulder impingement syndrome.  See February 2014 Notice of Disagreement.
In support of his claim, the Veteran submitted a December 2013 Mental Disorders Disability Benefits Questionnaire (DBQ) and letter from Dr. H.H.G.  In the DBQ, Dr. H.H.G. discussed his pertinent social and medical history, and diagnosed him with mood disorder secondary to his medical condition.  In the accompanying letter, Dr. H.H.G. discussed the Veteran's reported symptomatology, and noted that his claims file had been reviewed.  Overall, Dr. H.H.G. concluded that his in-service shoulder injury, and subsequent chronic pain and impaired use of his left arm, had manifested as a mood disorder, and that his left shoulder, in fact, caused his mood disorder.  Dr. H.H.G. then discussed and cited medical literature that detailed connections between medical issues and psychiatric disorders.

In June 2014, the Veteran underwent a VA examination.  Ultimately, the examiner concluded that, despite the December 2013 diagnosis, the Veteran symptomatology did not meet the criteria for a psychiatric disorder under the DSM-5.

Dr. H.H.G. provided an addendum opinion in March 2018 that reiterated her initial findings, and referenced specifically psychiatric test results revealing a diagnosis of mood disorder that is consistent with the Veteran's behavior and observation s from the Veteran's mother.  

Based on the foregoing, the Board finds that the evidence in this case is at the very least in relative equipoise as to whether the Veteran has a currently-diagnosed acquired psychiatric disorder, and whether such is secondary to his service-connected left shoulder impingement syndrome.  The December 2013 DBQ and letter from Dr. H.H.G., coupled with her March 2018 addendum, are probative as they considered all of the pertinent evidence of record, including the Veteran's treatment records and his reported history.  Dr. H.H.G. provided clear conclusions with supporting rationale as to whether the Veteran has a currently-diagnosed acquired psychiatric disorder, namely mood disorder, and whether such is secondary to his service-connected left shoulder impingement syndrome, which allows the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").
Therefore, the Board finds that the evidence in this case is in relative equipoise as to whether the Veteran has a currently-diagnosed acquired psychiatric disorder, and whether such is secondary to his service-connected left shoulder impingement syndrome.  Thus, service connection for mood disorder is warranted on a secondary basis.  38 U.S.C. § 5107; Gilbert, supra.


ORDER

Service connection for a mood disorder is granted.


REMAND

The Veteran claims entitlement to service connection for a left upper extremity disorder, to include as secondary to his service-connected left shoulder impingement syndrome.

In support of his claim, the Veteran submitted a November 2010 opinion from his VA treatment provider, who discussed his in-service injury to his left shoulder and subsequent surgeries.  The treatment provider then noted his report of sharp tingling pain and numbness in his left upper extremity following a June 2010 surgery.  The treatment provider then opined that the Veteran's tingling and numbness could be related to his multiple surgeries to his left shoulder.

With regard to this opinion, the Board finds that such is too speculative in nature to award the benefit sought on appeal.  Specifically, the VA treatment provider merely opined that his tingling and numbness could be related to his multiple surgeries to his left shoulder, but does not provide a diagnosis for the disorder and/or any supporting rationale.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive).  

Thereafter, in June 2011, the Veteran underwent a VA examination.  Ultimately, the examiner concluded that the physical examination was normal, and that there was no electrodiagnostic evidence of any peripheral nervous system problem affecting the left shoulder, arms, or hand.

During an October 2012 VA examination, however, the Veteran was diagnosed with intervertebral disc syndrome of the cervical spine, as well as left upper extremity radiculopathy associated with the cervical spine.

As noted in the introduction, the Veteran has number of issues pending at the AOJ, including entitlement to service connection for a cervical spine disorder.  Given the evidence of record, because his claim for service connection for a cervical spine disorder may affect his claim for service connection for a left upper extremity disorder, these issues are inextricably intertwined with each other, and should be considered together.  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Moreover, given that there is a current diagnosis, namely left upper extremity radiculopathy, the Board finds that a new VA examination and medical opinion addressing whether such is secondary to his service-connected left shoulder impingement syndrome or his cervical spine disorder is necessary.

On remand, any updated VA treatment records dated after October 13, 2017, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated after October 13, 2017.
2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any left upper extremity disorder is secondary to his service-connected left shoulder impingement syndrome and/or his cervical spine disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Identify any left upper extremity disorder diagnosed at any time since February 2010, when the Veteran filed his claim, even if those disorders have since resolved.  In this regard, the October 2012 VA examination diagnosed the Veteran with left upper extremity radiculopathy.

b)  For all identified diagnoses, is it at least as likely as not (a 50 percent or higher probability) that such was caused by or related to his left shoulder impingement syndrome, to include his multiple surgeries, and/or his cervical spine disorder?

c) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed left upper extremity disorder was aggravated by his left shoulder impingement syndrome, to include his multiple surgeries, and/or his cervical spine disorder.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, as well as the November 2010 opinion from his VA treatment provider who opined that his tingling and numbness could be related to his multiple surgeries to his left shoulder.

The examiner's opinion must reflect consideration of the Veteran's lay statements.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided.

3.  Complete adjudication of the Veteran's service-connection claim for a cervical spine disorder.

4.  Thereafter, and after any further development deemed necessary, adjudicate the issue of entitlement to service connection for a left upper extremity disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


